                       Case 2:19-mj-06900-CW Document 1 Filed 07/29/19 Page 1 of 2
AO 442 (REV. 12/85)




                             UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS, DEL RIO DIVISION

United States of America                                    §
                                                            § CRIMINAL COMPLAINT
vs.                                                         § CASE NUMBER: DR:19-M -06900(1)
                                                            §
(1) Sergei Belov                                            §



                I, the undersigned complainant being duly sworn state the following is true and correct to the best

of my knowledge and belief. On or about July 24, 2019 in Uvalde county, in the WESTERN DISTRICT OF

TEXAS defendant(s) did, Sergei          BELOV, an alien, entered, or was found in the United States at or near

Uvalde, Texas, after having been denied admission, excluded, deported, or removed from the United States

through Alexandria, La on 06/26/2019, and not having obtained the express consent of the Secretary of the

Department of Homeland Security or the Attorney General of the United States to reapply for admission

thereto. Defendant being voluntarily in the United States unlawfully , a felony,



in violation of Title             8            United States Code, Section(s)     1326(a)(1)

.

                I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts: "The defendant, Sergei BELOV, was arrested by Border Patrol Agents, on July 24, 2019 for

being an alien illegally present in the United States. Investigation and records of the Bureau of

Continued on the attached sheet and made a part of hereof.




Sworn to before me and subscribed in my presence,
                                                                           Signature of Complainant
                                                                           Hernandez, John M.
                                                                           Border Patrol Agent

07/29/2019                                                            at   DEL RIO, Texas
File Date                                                                  City and State



COLLIS WHITE                                                               ______________________________
UNITED STATES MAGISTRATE JUDGE                                             Signature of Judicial Officer
             Case
CONTINUATION OF   2:19-mj-06900-CW
                CRIMINAL  COMPLAINTDocument 1 Filed 07/29/19 Page 2 of 2

                               WESTERN DISTRICT OF TEXAS
      UNITED STATES OF AMERICA

                      vs.                            Case Number: DR:19-M -06900(1)

               (1) Sergei Belov

Continuation of Statement of Facts:

Citizenship and Immigration Services reveal the defendant was previously deported from the United States on
06/26/2019 through Alexandria, La. The defendant was found in the Western District of Texas without having
obtained permission from the Secretary of Homeland Security or the Attorney General of the United States to
re-apply for admission after being deported. The defendant is unlawfully present in the United States.
"




______________________________
Signature of Judicial Officer                                 Signature of Complainant
